UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6233



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BERTRAND LEVON CURTIS, a/k/a X,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-127-CCB)


Submitted:   March 13, 2001                 Decided:   April 23, 2001


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bertrand Levon Curtis, Appellant Pro Se.    Lynne Ann Battaglia,
Christine Manuelian, OFFICE OF THE UNITED STATES ATTORNEY, Balti-
more, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bertrand Leon Curtis seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   Assuming Curtis’ claim is not procedurally defaulted, a

matter not addressed by the district court and one we do not de-

cide, we have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal.     See United States v.

Curtis, No. CA-01-127-CCB (D. Md. Jan. 26, 2001). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2